DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of the Application

This Office-Action acknowledges the Request for Continued Examination filed on 11/28/2022 and is a response to said Request.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19, and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Independent Claims 1 and 11 disclose the limitations “cause to be displayed a first animation originating at a secondary display device spaced overhead and apart from the electronic gaming table, wherein the first animation is controlled to be displayed concurrently at least in part on both of the secondary display device and the at least one primary display device….”. There is no disclosure in the specification of the animation being displayed concurrently. The closest disclosure the Examiner could find disclosing animation is in [0009], [0066], [0073], [0077] discloses of the animations “spreading” or “passing through” or “going from one position of the bar top to a different position on the bar top” but does not explicitly disclose of the animation being displayed concurrently on multiple displays.  Furthermore, since independent claims 1 and 11 are rejected, dependent claims 2-10, 12-19, and 21 inherit the same issues due to dependency and are therefore also rejected.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19, 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent Claims 1 and 11 disclose the limitation “wherein the first animation is controlled to be displayed concurrently at least in part on both of the secondary display device" is ambiguous because the Examiner cannot positively ascertain if the “in part” refers to the animation or the displays. In other words, the Examiner can not tell if the claim language would be interpreted as, “the first animation is controlled to be displayed concurrently at least in part (ie: referring to the animation)……on both display of the secondary display device and the at least one primary device” or if it should be interpreted as “the first animation is controlled to be displayed concurrently…..at least in part on both display of the secondary display device and the at least one primary device (ie: referring to a portions of the respective displays in which the animation is displayed.)“. For example, based on the specification, it seems like the applicant is attempting to disclose an animation (such as a lightning bolt) that originates on a display device (such as an overhead display) and it is animated so that a part of the animation can be displayed both overhead display and the display representing the EGM (such as the overhead display the top portion of a lightning bolt while the EGM display displays the bottom portion of the lightning both) as it “spreads” between the displays. However, the “concurrently at least in part” portion of the limitation also reads such that the lightning bolt that is displayed on the overhead display is also displayed on a portion both of the secondary display device and the at least one primary device in a portion of the display of the EGM at the same time. Furthermore, since independent claims 1 and 11 are rejected, dependent claims 2-10, 12-19, and 21 inherit the same issues due to dependency and are therefore also rejected.


Allowable Subject Matter

Claims 1-19, and 21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a)/(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY KEITH WONG whose telephone number is (571)270-3003. The examiner can normally be reached M-F: 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 5712701344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY K WONG/Examiner, Art Unit 3715                                                                                                                                                                                                        
/TRAMAR HARPER/Primary Examiner, Art Unit 3715